Title: Memorial from William Green, 11 June 1792
From: Green, William
To: Jefferson, Thomas


To, Thomas Jefferson, Esquire, Secretary of State. The Memorial of William Green of New York, Merchant, Most humbly Sheweth.
That your Memorialist is a Citizen of the United States of America, and hath Carried on a Trade under the Flag of the said States, to the East Indies, in which a Very large Capital is involved.
That in the Course of his dealings, he hath exported from, as well as sold therein, large quantities of East India Goods, all which he had, from time to time, imported on his own Account, directly from the East Indies, unconnected with any Foreigner, or foreign Interest.
That in the Year One thousand Seven hundred and eighty six, having occasion to make large Remittances to Europe, he exported from the Port of Newport, Rhode Island, in a Ship, solely belonging, to himself, of the burthen of Seven hundred Tons, (Coppered and Copper bolted,) called the Hydra, and Navigated according to the Laws of the United States, and in sundry other Vessels, to the Port of Ostend, in the Austrian Netherlands, Merchandize, to the Value of Near Fifty thousand pounds Sterling, which he Consigned, under certain Conditions, to John Buchannan and Robert Charnock, two British Merchants, established there, and having so done he returned immediately to his Family and establishment at Newport aforesaid.
That soon after his return to America, he received Advices, that the Conduct of his said Correspondents, John Buchannan and Robert Charnock, was extremely dishonest, and irregular; They having suffered Bills of Exchange drawn on them, on his Account, and by their Consent, to be protested, and at the same time having made away with his property, under a Feigned Sale, and rendered no proper Account thereof to his Agent in London, who is as Respectable a Merchant as any in that Capital.
That a prevailing reason with Your Memorialist, for Confiding his property to the Management of the said British Merchants, John Buchannan and Robert Charnock, was, that particular Article of the Treaty between the United States and Great Britain, whereby it is stipulated, that there should be no Legal Impediment to the Recovery of the Full Value in Sterling Money of all, Bona Fide, debts heretofore Contracted.
That the said Conduct of the said British Merchants, obliged Your Memorialist, after his Removal from Newport to New York, which took place in the Year One thousand seven hundred and eighty eight, to make a Voyage to England; to look after, and recover the said property; to Effect which; on his Arrival there, he was obliged to bring an Action against the said John Buchannan and Robert Charnock, in the Court of
 
King’s Bench, but being invited by the said John Buchannan and Robert Charnock, to go to Ostend, under an offer of an Amicable Settlement, he was there Arrested under the Most frivolous pretences, and kept in Confinement Thirteen Months, with a View, to detain him from prosecuting the said Action, so that he was unable to bring it to Trial until Hilary Term, One thousand seven hundred and ninety, when he was Nonsuited on the following principles; which however interesting to him, appear also to have involved questions of Public Right, relative to the United States, and on the ground of these Rights, and on his Claims of Protection, in the Trade he has been Carrying on, he founds his hopes of redress, from the Wisdom and Policy of the Executive of these United States.
Your Memorialist presumes to assert, that he carried Complete Evidence into that Court, for the Conviction of the Defendants, in the said Action, in a Debt of near Thirty thousand pounds Sterling, against which, the said British Subjects, John Buchannan and Robert Charnock, who appeared in Court in their defence, put up no other plea than the following—Vizt.
That your Memorialist, although Married to a Native of these States, settled for some years, and Naturalized therein, and several of his Children being Natural born Subjects thereof, had been once reputed a British Subject, and therefore had no right to trade to the East Indies, without a Licence from the English East-India Company, and having traded there without such licence, that all your Memorialist’s Bargains, with British Subjects, were null and of no Effect in Law, and that therefore They were not Legally responsible to him, for that the said William Green having trenched on the Monopoly of the said English East-India Company, by Shipping of East-India Goods, from America to Ostend, They were exempt by Law as British Subjects, from being obliged to Account with him (although he is Avowedly a Citizen of the said United States) for the whole or any part of the said property, and their Counsel therefore Moved the Court to protect the said John Buchannan and Robert Charnock in the said exemption, in which Lord Kenyon, the presiding Judge, and Lord Chief Justice of England acquiesed, and Ordered your Memorialist to be Nonsuited, and he was accordingly obliged to suffer a Nonsuit, after expending near Three thousand pounds Sterling in endeavouring to recover his Aforesaid property.
That that Judgment, which went to Annihilate, or to Confer upon British Subjects, so great a proportion of the Capital of your Memorialist, must appear the more extraordinary, when it is known, that not sixteen hours before, the said Lord Chief Justice of England, had Adjudged Your Memorialist under the very same Circumstances of an East India Trade, to pay a Tradesman of London, the Sum of Two
 
thousand pounds Sterling and upwards, although your Memorialist was not then and never had been indebted to the said Tradesman, in that, or any other sum of Money whatever, the Circumstances of this part of the Case of your Memorialist stands thus. Your Memorialist in the year 1784, had remitted to an English Merchant resident in London the sum of Twenty thousand pounds Sterling and upwards, for Certain Mercantile Purposes; and in the following years 1786 and 1787, remitted such farther sums to the said Merchant, as to make in favor of your Memorialist, a very large Cash ballance, having which in his hands, the latter end of the last mentioned year, the said English Merchant became a Bankrupt to the Immense loss of your Memorialist, the said Tradesman, was one of Many with whom the said Merchant, whilst in Credit, had dealt, and he had bought Goods of the said Tradesman, during the said year 1784, which Goods he the said Merchant had in that very year shipped to the Order of your Memorialist, and received for the same full payment from your Memorialist; the said Tradesman’s plea against your Memorialist was, that the said Merchant had not paid the whole Amount of his debt, and that your Memorialist, having derived benefit from the Goods, supplied to him, was responsible for the deficiencies of his Correspondent, the said English Merchant; in the Justice of which plea, the Court Acquiesed, and decided accordingly; and your Memorialist was of Course most unjustly Compelled as an American Merchant, to pay to him the sum of Two thousand and twenty pounds Sterling, which he had before paid to the said English Merchant, altho’ in the same Term, and almost with the same breath, your Memorialist had been totally refused, any right to recover debts from British Subjects, because he had been Carrying on a Trade to the East Indies; the Proofs of this Branch of your Memorialist’s Case is Contained in the affidavit of William Maxwell, sworn before Joshua Johnson Esquire, Consul of the United States for the Port of London, which Maxwell, was the only evidence produced in Court to support the plea of the said Tradesman.
Your Memorialist after having expended near Three thousand pounds Sterling as aforesaid, in the pursuit of Justice, returned home, to his Family to New York in the Month of June 1790, from which period he hath been almost Constantly employed in putting the Affairs of his Capital in America in proper Order, and in Authenticating in the best manner possible, the very great Wrongs, Injuries and Losses, which it hath been the Misfortune of your Memorialist to sustain, as a Citizen of and under the Flag of the United States.
Your Memorialist for this last mentioned purpose, went to England in the Winter of that year, in a Brigantine belonging to himself, Called the Rachel, concerning which Vessel, he hath already by Letter, made particular references: and Joshua Johnson Esquire, being about that  time appointed to be Consul of the United States, for the Port of London, and your Memorialist Conceiving the said Joshua Johnson Esquire, to be vested with all the Powers usually given to Consuls, for the protection of Trade, applied to him, by Letter requesting that in his Public Capacity, he would call to his Aid, such a Number of American Merchants, as might then be in London, in order to form a Committee, to receive and authenticate Evidence, and to prepare such a Conclusive report upon the whole Circumstances of his Case, as might reasonably justify the Executive Government of the United States, in Remonstrating to the British Court, upon the Unparalell’d treatment which your Memorialist has met with, and in a solicitation of the redress of his Grievances; the result was, that Duncan Ingraham Esquire then of Philadelphia Merchant, Samuel Broome Esquire of New York Merchant, and John Brown Cutting Esquire were the Gentlemen approved of by Mr. Johnson for this Important employment.
Driven out of the Courts of Justice in England, under the before stated Circumstances, your Memorialist was left without any other resource than to put all the Important evidence, which he could have produced, to support his Plea, against the said British Merchants, John Buchannan and Robert Charnock, upon Consular Record, and he therefore entreated the Gentlemen, who attended at the Court of King’s Bench, on the Trial; and who were prevented from giving evidence in the said Court, by the said Lord Chief Justice, to proceed voluntarily before the above said Joshua Johnson Esquire, and render upon Oath their true and sufficient Testimony to establish the Merits of the Case; an Authentic Copy of that body of Evidence, notarially Attested, and Certified by the said Joshua Johnson Esquire, is herewith humbly submitted to your Consideration.
Thus it appears that whilst the British Government, are frequently procuring Laws to be enacted, for the purpose of Checking and restraining the Trade of Foreigners in India, the English East-India Company, with a proper Knowledge of what is right and expedient, adapting its regulations for its dependencies, to the happiness and prosperity of its Asiatic Subjects, have opened upon the payment of a Certain Tariff, upon Imports and Exports, all their Ports in India to Foreigners of every Nation in Europe, as well as to the Ships and Vessels, and Citizens of these United States.
It was thus your Memorialist was permitted to trade in Calcutta, where his Ship the Hydra, bearing the Flag of the United States, was Admitted to a regular Entry at the Custom-House of the said City, and where the Amount of the Duties paid to the English East-India Company, by your Memorialist, upon his Imports and Exports therefrom, in that Ship, in the year 1785, amounted to the Sum of Four thousand four  hundred and ninety four Pounds thirteen shillings and eleven pence Sterling; and the Trade is still carried on in the same Manner from these United States, upon the payment of similar duties, to the English East-India Company, although your Memorialist has been punished by the Sequestration of More than Two thirds of his Capital, in favor of the said British Merchants, John Buchannan and Robert Charnock; and as he himself Conceives, in Violation of every principle of Moral or political Justice, as well, of that particular Article of the Treaty, between these United States and Great Britain, which has been already quoted, and under which, Our Courts of Justice are so intirely free and open, to the Claims of every British Suitor.
Your Memorialist, with great Respect and Deference, states these Circumstances in order to shew, from whence some of these Confusions arise, which are perpetually happening on the part of the British Administration, to An Immense disadvantage, and loss to the Commerce of the Citizens of these United States.
Hence too Arises, the power of the said British Merchants, John Buchannan and Robert Charnock to withold from your Memorialist, his property, which by a Certified Account, signed by Duncan Ingraham, Samuel Broome, and John Brown Cutting Esquires, including the Interest at five per Cent arising upon their balance, Amounted on the thirty first day of December 1790, to no less a Sum than Thirty seven thousand nine hundred and forty three pounds six shillings and seven pence three farthings Sterling.
Hence too Arises, the Power of the said British Merchants, to detain in the Port of Ostend from your Memorialist, his Ship the Hydra, Coppered and Copper bolted, and of the burthen of Seven hundred Tons, ever since she sailed from Rhode-Island, in the latter end of the year 1786, and the said British Merchants, as if in Mockery, have spread the Flag of these United States, at her Mast-head, on all the usual Festivals for the space of these Five last years.
Hence too Arises, the incapacity of your Memorialist, to recover any part of the Vessel and Cargo, which he sent from the Port of Philadelphia to India, in the Spring of the year 1788, which Vessel was called the Betsey, Commanded by Edward Kirby, was loaded with one hundred and eighty Tons of Wines and Liquors; and taken jointly, is estimated at the value of Forty thousand Dollars; the Vessel was sold by order of the Consignee, after her Arrival in Calcutta, in the latter end of the same year, but your Memorialist has never received Any part of the Amount of the Sales of the said Vessel or Cargo, and British Subjects by the decision of the said Lord Chief Justice of England, being declared to be exempt in Law, from any necessity of accounting with him, or to him, for the whole, or Any part of the property, which as a Citizen of  these United States, he hath embarked in the said Trade to the East-Indies; It is therefore only from the Virtue or Conscience of the said Consignee, that he has the smallest hope of obtaining any Satisfaction for the same, which Considering the present state of Mercantile Societies, and the Many thousand Leagues distance, between the two Countries, may be Considered as a Matter extremely problematical.
Hence too arises, other incapacities to which Your Memorialist is unfortunately subject, as a Citizen of these States; for, Your Memorialist having sold, or Consigned for Sale, large quantities of East-India Goods to British Merchants resident in the West-India Islands, to whom in many instances, he has given Very long and extensive Credits, Your Memorialist by this extraordinary Law doctrine of the said Lord Chief Justice of England, is debarred of All right of recovery, in any English Chief, or subordinate Court of Law, and the said Consignees or Debtors, are of Course at Liberty to pay him, or not, at their Will and Pleasure.
The Earnest and Sincere desire of your Memorialist to Avoid Any kind of Personal Litigation, with the said British Merchants, John Buchannan and Robert Charnock, hath induced your Memorialist not only before the Institution of his Action against them in the Court of King’s Bench, in England, but Very frequently since that time, and when all other Means had failed, even by Public and printed Advertisements, prefixed at the Gates of the Royal Exchange of London, to offer and propose to leave the Settlement of the Amount of the Debt, which they owed to him, and the periods and extent of their payments, to the Arbitration of Any Committee of American and British Merchants, which might be mutually chosen in that City, for that purpose (Nay Your Memorialist hath also made offer, to submit it even to the Arbitration of British Merchants alone) in all the Various Ways that are attested to have been employed, by the Aforesaid Joshua Johnson Esquire, for it as little suited with the Natural Affections of your Memorialist to be longer absent from his Family in America, than indispensable Necessity required, as it was in the highest degree inconvenient and dangerous to your Memorialist, to trust his remaining property in America, during his Absence to the Management of Factors and Clerks.
The Amount of property, Virtually and Effectively, sequestered from your Memorialist by the Aforesaid Sentence of the said Lord Chief Justice of England, are as follows—Vizt.


Item 1st. a Balance upon Account due from John Buchannan and Robert Charnock, arising from the Sales of East India Goods, and other property Consigned to them, by your Memorialist from Newport Rhode Island, the latter end of the year 1786, which Balance sustained by Authentic documents, is Attested by Duncan Ingraham Esquire, Samuel Broome Esquire, and John Brown Cutting Esquire,  to be on the thirty first day of December 1790, the Sum of £37943.6s.7½ d. Sterling—which in Spanish Milled Dollars @4/3 is Dollars.
178,556


Item 2nd, To the Amount of a Sum of Money, which Your  Memorialist was Unjustly obliged by the Sentence of the said  Lord Chief Justice to pay for a pretended debt, to a Trades-man  of London, one James Chapman, for a parcel of Goods,  which had been supplied by him, to a Merchant of that City,  who was your Memorialist’s Correspondent—and to whom  he made full payment for the same, several years before, but  for which nevertheless, his present English Correspondent,  who was his bail in the Action, was obliged to pay over again,  to the said Tradesman, being the sum of £2020 Sterling  which in Dollars @4/3, is,
9,505


Item, 3rd. To the Amount of Sundry Debts due to your  Memorialist, from sundry British Merchants Residents in the  West India Windward Islands, but which the Lord Chief Justice  of England, declares your Memorialist hath no Legal  right to recover, and which are in Consequence sequestered  from him: Your Memorialist Very much under-rates this Article,  to Avoid fractions at the sum of
40,000


Item, 4th. To Amount of the Value of the Brigantine Betsey  Captain Edward Kirby Commander and of her Cargo,  which Vessel sailed from Philadelphia to Calcutta in the  Spring of the year 1788, and Arrived there in the Month of  December of the same year, the proceeds of which Vessel and  Cargo, notwithstanding all the Efforts of your Memorialist, to  have the same remitted to this Country, Yet remain in  the hands of the Consignees, who Are British Merchants established  there and the sum whereof, is effectively sequestered  from your Memorialist, under the Sanction of the aforesaid  Decision of the Lord Chief Justice of England, and which is  Considerably under-rated at the Sum of,
40,000


Dollars
268,061


Making the whole Amount of the present damage sustained by him, two hundred and Sixty eight thousand and sixty One Dollars.
The feeble powers of Your Memorialist Are not Adequate to resist with Any effect, the Mighty but Cruel Policy, which declares and justifies, the Measures of impoverishing, distressing, and discouraging the Commerce of the Citizens of these United States. Everything that was possible to be done by your Memorialist, to recover his property by Law, or in an Amicable Manner by Arbitration from the said British Merchants, has Already been done, but without any other effect, but  that of Involving your Memorialist deeper and deeper, in a fruitless and expensive Struggle, whilst They, by a Combination of Circumstances, such as a large Capital of their own, a great property of Your Memorialist’s which they detain in their hands, a Profligacy of Principle almost beyond Conception or Credibility; together with the powerfull protection of the Courts of Justice of England, hold him in open defiance, as a Citizen of these United States, and leave him to the inevitable Necessity of Appealing, to the humanity, Wisdom and power of the Government of these United States for Relief and Protection.
Your Memorialist therefore with All due Respect to the Government of his Country, with the firmness of a Citizen, claiming its protection, exhibits this Complaint; unfolds his Grievances; states the Facts of it; and offers the proofs; trusting and expecting; that the National Executive; apprized of the true Nature of a Mischief, that may extend far beyond the Case of your Memorialist, to points touching Important Rights, and the Interests of Many American Citizens, will consider—he beseeches You to Consider—to examine the premises—to Attend to the Prayer of his Memorial—to grant it—It is this—That the Executive will demand for him from the British Government, and insist on his Obtaining, a Just indemnification for the great Losses, and damage, which as an American Citizen and Merchant, he hath most injuriously sustained.

Philadelphia June the 11th. 1792  William Green

